Exhibit 10.4

SUBORDINATED DEBT SETTLEMENT AND PREFERRED STOCK

REPURCHASE AGREEMENT

THIS SUBORDINATED DEBT SETTLEMENT AND PREFERRED STOCK REPURCHASE AGREEMENT (this
“Agreement”) is dated as of August 1, 2011 by and between SunTrust Bank, a
Georgia banking corporation (“SunTrust”), and CommunityOne Bank, N.A., a
national banking association (“Bank”).

WHEREAS, as of the date hereof, SunTrust is the holder and the Bank is the maker
of a Second Amended and Restated Subordinated Note Due 2015, the principal
amount of which is $2,500,000 (“Note”);

WHEREAS, as of the date hereof, SunTrust owns 12,500,000 shares of the Bank’s
non-voting, non-convertible, non-redeemable cumulative preferred stock with an
aggregate liquidation preference of $12,500,000 (“Preferred Stock”);

WHEREAS, the Bank’s parent holding company, FNB United Corp. (“FNB”), has
entered into investment agreements with affiliates of The Carlyle Group and Oak
Hill Capital Partners on April 26, 2011 for the purchase and sale of FNB’s
common stock in the aggregate amount of $155 million (“Investment Agreements”)
as part of FNB’s effort to raise $310 million in common equity capital;

WHEREAS, as part of the overall recapitalization, FNB has entered into an
Agreement and Plan of Merger with Bank of Granite Corporation (“Granite”) on
April 26, 2011 (“Merger Agreement”) for FNB to acquire Granite through the
merger of a wholly owned subsidiary of FNB established solely for the purposes
of the merger with and into Granite;

WHEREAS, the settlement of the Note and the repurchase of the Preferred Stock is
a condition to the closing of both the Investment Agreements and the Merger
Agreement (the “Primary Transactions”);

WHEREAS, both the Bank and SunTrust believe that settlement of the Note and the
repurchase of the Stock is in the best interests of both parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

1. Subject to the conditions set forth in this Agreement, and in complete and
full satisfaction of the Note, on the date of the closing of the Primary
Transactions (“Closing Date”), the Bank shall pay to SunTrust cash in an amount
equal to 35% of the outstanding principal amount of the Note as of the Closing
Date, plus 100% of the unpaid and accrued interest thereon, accruing, from and
after May 11, 2011, and



--------------------------------------------------------------------------------

continuing to accrue through and including the Closing Date, less and except any
such interest as theretofore paid, at the rate of 8% per annum (“Debt
Settlement”).

SunTrust shall mark the original Note cancelled upon receiving the payment made
under this Section 1, and promptly deliver such original Note marked cancelled
to the Bank.

The Subordinated Debt Loan Agreement between the Bank and SunTrust, dated
June 30, 2008 (the “Loan Agreement”), and the other Loan Documents (as such term
is defined in the Loan Agreement) shall be terminated immediately upon
SunTrust’s receipt of the payment.

2. Subject to the conditions set forth in this Agreement, the Bank also agrees
to purchase from SunTrust and SunTrust agrees to sell to the Bank, on the
Closing Date, the Preferred Stock for cash in an amount equal to 25% of the
aggregate liquidation preference thereof, plus 100% of the unpaid and accrued
dividends, accruing at the rate of 8% per annum: (i) as to $7,500,000 of the
Preferred Stock from and after December 30, 2010, and continuing to accrue
thereon through and including the Closing Date; and (ii) as to $5,000,000 of the
Preferred Stock from and after February 28, 2011, and continuing to accrue
thereon through and including the Closing Date (“Preferred Stock Repurchase”).

Upon receipt of the payment made under this Section 2, SunTrust shall promptly
deliver to the Bank the two stock certificates representing the Preferred Stock.

3. Subject to the receipt of appropriate regulatory approval, the Bank agrees to
promptly pay or promptly reimburse all reasonable and fully itemized costs and
expenses of SunTrust in connection with the negotiation, execution and delivery
of this Agreement as of the Closing Date, including the reasonable and fully
itemized fees and disbursements of counsel for SunTrust.

4. The closing of the Debt Settlement and Preferred Stock Repurchase is
conditioned upon the following:

(a) all the other conditions precedent to the closing of the Primary
Transactions shall have been satisfied or waived;

(b) the Office of the Comptroller of the Currency shall have approved the Debt
Settlement and Preferred Stock Repurchase;

(c) the Federal Reserve Bank of Richmond shall have approved FNB’s payment of
interest on certain junior subordinated debt to the extent that such payment is
a condition to FNB’s providing shareholder consent for the Preferred Stock
Repurchase; and

(d) the respective representations and warranties of the Bank and SunTrust shall
be true and correct in all material respects at and as of the Closing Date.

 

2



--------------------------------------------------------------------------------

5. If the closing of the Debt Settlement and Preferred Stock Repurchase has not
occurred by October 15, 2011, either SunTrust or the Bank may terminate this
Agreement upon giving the other party written notice at any time after that
date.

6. The Bank represents and warrants to SunTrust as follows as of the date
hereof: (a) the Bank has the requisite corporate power and authority to enter
into this Agreement and any agreement or instrument to be executed and delivered
in connection with or pursuant hereto, and, subject to receipt of required
regulatory approval and shareholder approval, to perform its obligations
hereunder and to consummate the transactions contemplated hereby; (b) the Bank
has taken all requisite corporate action and obtained due authorization (other
than receipt of required shareholder approval) for its execution, delivery and
performance of this Agreement and its consummation of the transactions
contemplated hereby; (c) the Bank has duly executed and delivered this
Agreement, and assuming due authorization, execution and delivery of this
Agreement by SunTrust, this Agreement constitutes a legal, valid and binding
agreement enforceable against the Bank in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
application relating to or affecting creditors’ rights and to general equity
principles; (d) the execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby, and the compliance with any of the
provisions hereof by the Bank do not (i) violate or conflict with any provisions
of its organizational documents, (ii) result in a default (or an event that,
with notice or lapse of time or both, would become a default), or give rise to
any right of termination or buy-out by any third party, cancellation, amendment
or acceleration of any obligation, or the loss of any benefit under any contract
to which it or any of its subsidiaries is a party or by which it or any of its
subsidiaries or any of their respective assets or properties is bound or
affected, (iii) result in the creation of a lien on any of its issued and
outstanding equity interests or on any of its assets or the assets of any of its
subsidiaries, or (iv) violate or conflicts with any law applicable to it or any
of its subsidiaries, or any of the properties, businesses or assets of any of
the foregoing, other than such exceptions in the case of each of clauses
(ii) and (iii) above as would not, individually or in the aggregate, reasonably
be expected to materially impair or delay the Bank’s ability to perform each of
its obligations hereunder or to consummate the transactions contemplated hereby;
and (e) to the extent applicable, the Bank has obtained or will obtain prior to
the Closing Date any consent, approval, authorization or permit, made any
registration, declaration or filing with, and submitted any notification to, any
regulatory authority or any other person required to execute and deliver this
Agreement, consummate the transactions contemplated hereby, or comply with any
of the provisions hereof.

7. SunTrust represents and warrants to the Bank as follows as of the date
hereof: (a) SunTrust has the requisite corporate power and authority to enter
into this Agreement and any agreement or instrument to be executed and delivered
in connection with or pursuant hereto, to perform its obligations hereunder, and
to consummate the transactions contemplated hereby; (b) SunTrust has taken all
requisite corporate action

 

3



--------------------------------------------------------------------------------

and obtained due authorization for its execution, delivery and performance of
this Agreement and its consummation of the transactions contemplated hereby;
(c) SunTrust has duly executed and delivered this Agreement, and assuming due
authorization, execution and delivery of this Agreement by the Bank, this
Agreement constitutes a legal, valid and binding agreement enforceable against
SunTrust in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting creditors’ rights and to general equity principles; (d) the
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby, and the compliance with any of the provisions hereof by
SunTrust do not (i) violate or conflict with any provisions of its
organizational documents, (ii) result in a default (or an event that, with
notice or lapse of time or both, would become a default), or give rise to any
right of termination or buy-out by any third party, cancellation, amendment or
acceleration of any obligation, or the loss of any benefit under any contract to
which it or any of its subsidiaries is a party or by which it or any of its
subsidiaries or any of their respective assets or properties is bound or
affected, (iii) result in the creation of a lien on any of its issued and
outstanding equity interests or on any of its assets or the assets of any of its
subsidiaries, or (iv) violate or conflicts with any law applicable to it or any
of its subsidiaries, or any of the properties, businesses or assets of any of
the foregoing, other than such exceptions in the case of each of clauses
(ii) and (iii) above as would not, individually or in the aggregate, reasonably
be expected to materially impair or delay SunTrust’s ability to perform each of
its obligations hereunder or to consummate the transactions contemplated hereby;
and (e) to the extent applicable, SunTrust has obtained or will obtain prior to
the Closing Date any consent, approval, authorization or permit, made any
registration, declaration or filing with, and submitted any notification to, any
regulatory authority or any other person required to execute and deliver this
Agreement, consummate the transactions contemplated hereby, or comply with any
of the provisions hereof.

8. TO INDUCE SUNTRUST TO AGREE TO THE TERMS OF THIS AGREEMENT, THE BANK (BY ITS
EXECUTION BELOW) REPRESENTS AND WARRANTS THAT AS OF THE DATE OF THIS AGREEMENT
THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO THE
BANK’S OBLIGATIONS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES, OR COUNTERCLAIMS, WHETHER
KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS AGREEMENT AND RELEASES AND
DISCHARGES SUNTRUST AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SHAREHOLDERS, AFFILIATES, AND ATTORNEYS (COLLECTIVELY THE “RELEASED PARTIES”)
FROM ANY AND ALL OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES
OF ACTION, OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, AT LAW OR IN EQUITY, WHICH THE BANK NOW HAS OR MAY HAVE AGAINST ANY
RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH
THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED
THEREBY.

 

4



--------------------------------------------------------------------------------

9. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Georgia, without regard to conflict of laws provisions of
the State of Georgia or of any other state.

10. This Agreement may be executed in more than one counterparts, each of which
will be deemed to be an original but all of which together will constitute one
and the same instrument.

11. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all other prior
agreements or understandings, both written and oral, between the parties or any
of them with respect to the subject matter hereof. The provisions and
representations and warranties set forth in Sections 6, 7, 8, and 9 and this
Section 11 shall survive any termination of this Agreement. The only
representations and warranties made by the parties hereto with respect to the
subject matter hereof are the representations and warranties contained in or
made pursuant to this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf as of the date first above written.

 

SunTrust Bank By:  

/s/ Amanda Parks

Name: Amanda Parks Title: SVP CommunityOne Bank, N.A. By:  

/s/ R. Larry Campbell

Name: R. Larry Campbell Title: President and CEO

 

5